Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
The Amendment filed February 9, 2021 has been entered.
Response to Amendment
The Specification par. [0001] has been amended. 
Terminal Disclaimer
The terminal disclaimer filed on February 9, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent U.S. Patent No. 10,255,638 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The Double-Patenting rejections of claims 1-17 previously set forth in the Non-Final Correspondence mailed January 7, 2021 are overcome by the terminal disclaimer filed February 9, 2021 and are now withdrawn.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-17:
 (A)    Complies with the Alice/Mayo framework for patentability as laid out in the 2019 Revised Patent Subject Matter Eligibility Guidance. Recognizing that the claims are directed to an abstract idea of determining an insurance rate for a vehicle based on risk factors which is fundamental economic practice, the additional elements provide an inventive concept. The claimed invention recite a "specially-programmed electronic controller device" (representative claim 1) which interact with telematics device via the wireless communication network to determine information being recorded by the electronic telematics device based on a measuring, by the electronic telematics device, of a second physical 
(B) Found allowable over the prior art of record.
Prior Art Considerations: The following are prior art references deemed most relevant to the claimed invention:
Healy et al. (US Patent 9727920) teaches a system and method for providing routing based insurance using a telematics route tracking device to receive data relating to traversal of a user route. The received telematics data is processed to determine risk related to the route, related external factors, and user driving behavior. An insurance policy pricing module is utilized to generate insurance policy price data to modify pricing effects.
Coleman et al. (US Patent 8538785) discloses systems and methods for pricing an insurance premium based on route complexity. The system includes a computer memory and a processor in communication with the computer memory. The computer memory stores telematics data received from a sensor within a vehicle. The telematics data includes at least one of geo-position information of the vehicle and vehicle kinematics data. The processor is configured to compute a complexity score of the trip based on the telematics data. The processor is also configured to determine a price for automobile insurance for the driver based on the complexity score of the at least one trip.

The prior art of record (exemplified by the aforementioned prior art) fails to teach or render obvious in combination with any other prior art of record the following limitations and features of claims 1-17 which are recited as at least the following functions performed by the “specially-programmed electronic controller device” (of Claims 1-17).
Claims 1-17:
“identifying, based on data received from the electronic telematics device and via the wireless electronic network, first information descriptive of an amount of time the vehicle spends on a first type of surface segment, the first information being recorded by the electronic 
“identifying, based on data received from the electronic telematics device and via the wireless electronic network, second information descriptive of an amount of time the vehicle spends on a second type of surface segment, the second information being recorded by the electronic telematics device based on a measuring, by the electronic telematics device, of a second physical parameter that is indicative of the second type of surface segment;”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E SMITH whose telephone number is (571) 272-8645.  The examiner can normally be reached on 7:30 AM to 4:30 PM - EST - M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        02/10/2020